DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities: “a” should be “an” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tate (U.S. 6,694,526 B1 Figs. 6-8) [526].
Regarding Claim 1, Reference [526] discloses a eyeglasses holder device (80) for securing a pair of eyeglasses, comprising: a resilient substantially flat eyeglasses holder body for attaching to a cap rim forming an opening into the cap; said eyeglasses holder including a substantially flattened and roughly S-curved body with an outer portion of the S-curve forming an essentially vertical straight central portion extending upward from a sharp substantially 180 degree curve that transitions into a roughly straight vertical back clamp extending upward roughly parallel to vertical central portion; said vertical back clamp extending laterally into two wing retention prongs (102, 104) that extend to curve back toward the substantially 180 degree curve.
The Examiner notes that the cap and the eyeglasses are not positively recited and are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, Reference [526] discloses a short curved section positioned opposite from the 180 degree curve forming the top outward curve of the S-curved body to form an opening to receive the earpiece of a pair of eyeglasses.
Regarding Claim 3, Reference [526] discloses a retention lip (curve of 42) extending inward from the essentially vertical central section to engage an earpiece of an inserted pair of eyeglasses.
Regarding Claim 4, Reference [526] discloses wherein the vertical back clamp is positioned on the exterior of a hat band and the two wing retention prongs are inserted behind the exterior of the hat band opposite from the vertical back clamp to form an opposed clamp and create a clamping force.
Regarding Claim 6, Reference [526] discloses further comprising: a medallion (82) on the vertical straight central portion.
Regarding Claim 7, Reference [526] discloses a first vertical member forming an exterior slot for receiving an earpiece of an eyewear with a first top end and a first bottom end; a second vertical member forming an interior three-sectioned clip with a second top end and a second bottom end comprising a central ascending vertical section that forks at the second top end to form two retention wings that extend back downward toward the second bottom end that insert behind a hat band of a cap and together with the central ascending vertical section, which is positioned in front of the hat band, create an opposed gripping force on the hat band; wherein the first bottom end and the second bottom end connect together.
The Examiner notes that the cap and earpiece are not positively recited and are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 8, Reference [526] discloses wherein the first bottom end and the second bottom end connect together using a bridge.
Regarding Claim 9, Reference [526] discloses wherein the first bottom end and the second bottom end connect together forming a V- joint (portion between 40 and 42).
Regarding Claim 10, Reference [526] discloses wherein the first bottom end and the second bottom end connect together at a sharp curve turning approximately 180 degrees, and further the first vertical member and the second vertical member comprise a one-piece roughly U-shape.
Regarding Claim 11, Reference [526] discloses wherein the first top end comprises a short curve extending outward away from the second vertical member; and the first vertical member and the second vertical member comprise a one-piece roughly S-shape.
Regarding Claim 12, Reference [526] discloses wherein the first vertical member further comprises a retention lip extending inward toward the second vertical member to retain the earpiece in place.
Regarding Claim 14, Reference [526] discloses wherein the first vertical member further comprises a medallion or logo.
Regarding Claim 15, Reference [526] discloses a bottom joint comprised of a first essentially vertical member extending upward from the bottom joint forming an exterior slot for receiving an earpiece of an eyewear, which is positioned in front of a rim of a cap, and a second vertical member extending upward from the bottom joint forming an interior three- sectioned clip comprising a central ascending vertical section forking at a top end to form two retention wings that extend back downward toward the joint to insert behind a hat band of a cap and together with the central ascending vertical section, which is positioned in front of the hat band, creating an opposed gripping force on the hat band; a retention lip extending inward from the first essentially vertical member to engage an earpiece of an inserted pair of eyeglasses; wherein the bottom joint connects the first essentially vertical member and the second vertical member together.
The Examiner notes that the cap and eyewear are not positively recited and are interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 16, Reference [526] discloses wherein the joint comprises a bridge.
Regarding Claim 17, Reference [526] discloses wherein the joint comprises a V-joint.
Regarding Claim 18, Reference [526] discloses wherein the joint comprises a sharp curve turning approximately 180 degrees.
Regarding Claim 20, Reference [526] discloses wherein the first essentially vertical member further comprises a medallion or logo.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (U.S. 6,694,526 B1) [526] in view of McArdle (U.S. 8,381,359 B1) [359].
Regarding Claims 5, 13, and 19, Reference [526] discloses the claimed invention, but does not explicitly disclose a cushioning material.
Nevertheless, Reference [359] teaches a cushioning material (padding).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the clip assembly of Reference [526] with the padding as taught by Reference [359] in order to protect an item held by the clip.
The Examiner notes that US PG Pub. 20140250640 A1, PG Pub. 2002/0069488 A1, and US 10,959,508 teach a padding or foam structure for preventing damage.
Conclusion
The Examiner notes that US 6,694,526 B1 and US 6,742,224B2 teach a logo or display structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677